ORIGINAI                                                                                09/02/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                        Case Number: PR 21-0187


                                       PR 21-0187


                                                                           SEP 0 2 2022
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana

IN THE MATTER OF THE COMMISSION
                                                                   ORDER
ON PRACTICE




       The Office of Disciplinary Counsel (ODC) has moved for leave to file under seal
the Petition to Move Incapacitated Attorney to Disability/Inactive Status in its File No.
22-172, that seeks to place attorney Abigail St. Lawrence on disability/inactive status and
stay all disciplinary proceedings. ODC alleges that its petition contains confidential
medical information and pertains to a disciplinary matter in an investigatory stage for
which no formal complaint has been filed.
      Upon consideration of ODC's motion and exhibits thereto, we agree that this
petition may be filed under seal.
      IT IS THEREFORE ORDERED that Petitioner's Motion to Seal is GRANTED.
      IT IS FURTHER ORDERED that the Clerk of this Court shall file ODC's Petition
to Move Incapacitated Attorney to Disability/Inactive Status under seal.
      The Clerk is directed to provide a copy of this Order to all parties of record.
      DATED this)44 day of September, 2022.

                                                 For the Court,




                                                                  Chief Justice